Citation Nr: 0723416	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-06 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disorder, to include residuals of a right ankle 
fracture. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania in which the RO found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
right ankle fracture (hereinafter referred to as a "right 
ankle disorder").  The appellant, who had active duty for 
training from January 1977 to April 1977 and active duty from 
March 1979 to March 1980, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's request to reopen a claim of entitlement to 
service connection for a right ankle disorder discloses a 
need for further development prior to final appellate review.  

In this regard, the Board observes that during the pendency 
of this appeal, the U.S. Court of Appeals for Veterans Claims 
(hereinafter referred to as the "CAVC") in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), found that in the context 
of a claim to reopen a previously denied claim for service 
connection, the VCAA requires VA to look at the bases for the 
denial in the prior rating decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied. See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance), overruled, in part, on other grounds by 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Anglin v. 
West, 203 F.3d 1343, 1347 (Fed. Cir. 2000) (stating that 
Hodge left intact the requirement that the evidence must be 
relevant to and probative of an issue that was a specified 
basis for the last final disallowance).  

The Board states for the record that the notice obligation 
pursuant to Kent v. Nicholson does not modify the requirement 
that VA must provide a claimant notice of what is needed to 
substantiate each element of a service connection claim. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim.

In this case, the appellant's claim for service connection 
for a right ankle disorder was initially denied by the RO in 
an August 1982 rating decision.  In that decision, the RO 
observed that a review of the appellant's service medical 
records revealed that the appellant had been seen on occasion 
for complaints and findings during service that showed an 
ununited fracture.  However, the RO determined that the 
appellant's ununited fracture of the right ankle pre-existed 
service and was not aggravated during service. See August 
1982 rating decision.  The appellant did not appeal the 
August 1982 denial of service connection; and that decision 
became a final decision.  Subsequently, the appellant 
requested that his claim be reopened in November 1995; 
however, the RO determined that new and material evidence had 
not been submitted to reopen the appellant's claim. See May 
1996 rating decision.  The appellant also did not appeal that 
decision; and that decision became final.  

In February 2004, the appellant requested for a third time 
that the RO reevaluate his claim of entitlement to service 
connection for a right ankle disorder. See February 2004 
application for compensation.  In response to this request, 
the RO provided a letter dated in June 2004 to the appellant 
in an effort to fulfill the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  This letter advised the appellant that new 
and material evidence was needed in order for the appellant's 
claim to be reconsidered; and provided general information as 
to what qualified as new and material evidence. See June 2004 
letter from the RO to the appellant, pgs. 1-2.  However, the 
Board observes that this letter did not specifically describe 
to the appellant what evidence would be necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the August 1982 
denial, namely evidence indicating that the appellant's pre-
existing right ankle fracture residuals had been aggravated 
during one of his two periods of service. Id.; August 1982 
rating decision.  As such, the Board finds that the June 2004 
notice was legally insufficient in this case; and a remand of 
this claim is necessary to allow the RO the opportunity to 
ensure that a corrective VCAA notice is sent to the appellant 
that is in compliance with the guidance set forth by the CAVC 
in Kent v. Nicholson and Dingess/Hartman v. Nicholson, supra.
  
In addition to the foregoing, the Board observes that during 
his BVA hearing, the appellant testified that he is currently 
undergoing treatment at a VA medical hospital in Lebanon, 
Pennsylvania in connection with his right ankle problems. See 
January 2007 BVA hearing transcript, pgs. 4-5.  In this 
regard, the appellant stated that he was taking several 
medications in relationship to his right ankle 
symptomatology; that he currently uses specialized footwear 
and shoe inserts because of this symptomatology; and that he 
was told by a VA medical provider in the podiatry department 
of the hospital that he would need additional surgery on his 
ankle in the near future. Id., pgs. 5-6.  While the medical 
records contained in the file that were submitted in support 
of the appellant's claim to reopen do not reference any 
complaints, treatment or diagnoses related to the appellant's 
right ankle, the Board observes that the file also contains a 
single page VA medical print-out which reflects that the 
appellant had podiatry appointments scheduled in January 2007 
and March 2007 at the VA medical facility in Lebanon, 
Pennsylvania. See VA medical records dated in February 2004; 
Patient inquiry report sheet printed in December 2006.  In 
light of the knowledge that there are outstanding VA medical 
records that could potentially contain material evidence 
sufficient to reopen the appellant's claim, the Board finds 
that the RO must attempt to associate these records with the 
claims file. See 38 C.F.R. § 3.159(c)(2).  


Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  As such, 
the case is being returned to the RO via the AMC in 
Washington, D.C.; and the VA will notify the appellant if 
further action on his part is required.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
development contemplated by the VCAA should 
be undertaken, including, but not limited 
to, informing the appellant of the 
provisions of the VCAA in regards to his 
request to reopen his previously denied 
claim of entitlement to service connection 
for a right ankle disorder, to include 
residuals of a right ankle fracture.  The 
appellant should specifically be informed, 
based on the last final denial of his 
service connection claim, of the information 
and evidence not of record that is necessary 
to reopen his claim (i.e., medical evidence 
is needed indicating that his pre-existing 
right ankle disorder was aggravated during a 
period of active service).  The RO should 
also inform the appellant of (1) the 
information and evidence that VA will seek 
to obtain, (2) the information and evidence 
that the appellant is expected to provide, 
and (3) also request that the appellant 
provide any evidence in his possession that 
pertains to the claim.  Lastly, the 
appellant should be informed that a 
disability rating and an effective date for 
the award of benefits will be assigned if 
service connection is awarded.

2.  The RO should obtain a copy of any 
treatment records related to the appellant 
from the VA medical facility located in 
Lebanon, Pennsylvania.  


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence of record.  If the benefit sought is not 
granted, the appellant should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).




